                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 THOMAS J. KURUC,

                             Plaintiff,
        v.
                                                                       ORDER
 JOHN LITSCHER, RANDALL HEPP,
 CRIS KRUEGER, JOHN MAGGIONCALDA,                                   17-cv-946-jdp
 GREG PHAL, CANDICE WHITMAN, DR. LARSEN,
 and JOHN DOE 1–10,

                             Defendants.


       Plaintiff Thomas J. Kuruc is a former inmate at Fox Lake Correctional Institution who

was one of numerous inmates to bring lawsuits about the water quality at that prison. Counsel

has withdrawn from their representation and each plaintiff is proceeding individually on

medical care claims.

       The court’s most recent order was returned as undeliverable; Kuruc has been released

from prison and he has not provided the court with a new mailing address. The clerk of court

has contacted Kuruc’s probation agent, who states that Kuruc has moved from his last known

address and has not contacted the agent or updated his address.

       It is Kuruc’s obligation to notify the court of his address so that the court and

defendants can contact him. Because Kuruc has failed to update his address and the clerk of

court has not been able to obtain his address, I will dismiss the case for Kuruc’s failure to

prosecute it.
                                   ORDER

IT IS ORDERED that:

1. This case is DISMISSED for plaintiff Thomas J. Kuruc’s failure to prosecute it.

2. The clerk of court is directed to enter judgment for defendants and close the case.

Entered July 15, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       2
